DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered.  Arguments regarding the double patenting rejections are not persuasive because the terminal disclaimer was not approved as discussed further below. 
Arguments regarding the rejection of claims under 35 U.S.C. 103 as being unpatentable over Lam in view of Bartlett in view of Flanagan in view of Slininger are persuasive and the rejection is withdrawn. Specifically, the argument that Slininger does not teach a mixture of the weldable stent body material and the radiopaque filler material such that the stent body material and radiopaque filler material are combined in only a single phase is persuasive. The arguments regarding Slininger make it clear that welding does not inherently result in the materials mixing and combining to only a single phase. Slininger minimizes phases by limiting the mixing of materials. This is in contrast to the claimed invention which requires mixed/combined materials in only a single phase.
Terminal Disclaimer
The terminal disclaimer filed on 2/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,943,628 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). Also, the person who signed the terminal disclaimer has failed to state in what capacity it was signed 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 9,943,628. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are anticipated or obvious in view of the claim of the patent.
Regarding claim 16 of the application, see claim 22 of the patent which anticipates claim 16 of the application. Regarding claims 17-20, each of the claimed materials are well-known stent or radiopaque materials and it would have been obvious to select the claimed materials since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). Regarding claim 25 of the application, claim 22 requires welding such that the body and filler are combined in a single phase in the weld joint therefore they are inherently melted. Laser welding is a well-known method of welding stents and it would have been obvious to select laser welding to form the weld joints of the patent.
Claims 1-13, 15, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,943,628 in view of Lam 8,206,434 (hereafter referred to as Lam). 
Regarding claims 1-13 and 15 of the application, see claims 1-14 of the patent which respectively disclose claims 1-13 and 15 of the application except that the patent does not disclose that the weld joints connect adjacent crowns and are distributed along a length of the stent.
Lam teaches a stent, in the same field of endeavor, wherein weld joints 40 are positioned along the length of the stent and connect adjacent crowns (figs.1 and 4-7) for the purpose of providing a helical stent that contracts and expands more uniformly to provide more uniform vessel support (col.1, ll.48-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect adjacent crowns with weld joints as taught by Lam for the stent of patent claims 1-14 in order to provide a helical stent that provides uniform vessel support.
Regarding claim 26, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight (MPEP 2113).
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 9,943,628 in view of Sato et al. 2005/0077343 (hereafter referred to as Sato). Claim 22 of the patent discloses claim 22 of the application substantially as claimed, but claim 22 of the patent does not disclose that the radiopaque filler wire has a diameter of at least 0.002 inches.
Sato teaches an endoluminal device, in the same field of endeavor, wherein a pure gold filler wire having a diameter of 0.4 mm is used for joining two parts of the device (par.124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gold filler wire having a diameter of 0.4 mm as taught by Sato for the . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774